Exhibit 10.3 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (“ Agreement ”) is entered into as of the 30th day of December, 2015 (the “ Effective Date ”), by and between Beach House Consulting, LLC, a Minnesota limited liability company (“ Consultant ”) and Clyra Medical Technologies, Inc., a California corporation (“ Client ”). Consultant and Client are individually referred to herein as a “ Party ” and collectively as the “ Parties .” RECITALS: WHEREAS, Consultant, among other things, provides consulting services; and WHEREAS, Client wishes to engage Consultant as an independent contractor to perform consulting services according to the terms and conditions of this Agreement. AGREEMENT: NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants and obligations herein, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
